Bkoyles, C. J.
1. Where a veteran of United States wars died, leaving a widow and children, and at the time of his death there was due him as accrued compensation from the Federal Government the sum of $341.72, and where, on the request of a creditor of the estate, an administrator of the estate was duly appointed, and his bond was signed as surety by a surety company; and where subsequently the administrator, under the provisions of section 451, title 38, U. S. C. A. (which provide for the payment of such compensation to the personal representatives of the deceased veteran), collected the $341.72 and paid it to a creditor of the estate, although under a Federal statute (embodied in section 454, title 38, U. S. C. A.), the compensation allowance was not subject to the claims of creditors, the money so collected was a part of the veteran’s estate, and the surety on the administrator’s bond is liable for the administrator’s misappropriation of the money. Morris v. National Surety Co., 179 Ga. 902 (177 S. E. 677).
2. Under the foregoing ruling (which was made by the Supreme Court in answer to a question certified by this court), the petition in the instant case set out a cause of action against the National Surety Company, *337and tlie trial court erred in sustaining the general demurrer interposed by that defendant.
Decided January 10, 1935.
Alexander McLennan, for plaintiffs. W. G. Cantrell, for defendants.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.